Citation Nr: 1519127	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to February 1958.
This case comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Tinnitus was incurred in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims tinnitus is due to noise exposure in service while serving in an artillery unit.  The Veteran's service separation form indicates that he served in an artillery unit.  

During a July 2009 VA examination, the Veteran reported his tinnitus began three to four years ago and resolved somewhat when he moved his jaw.  The examiner noted that the Veteran's report of the tinnitus resolving somewhat when he moved his jaw was not entirely consistent with tinnitus from noise exposure.  The examiner noted that research studies showed that hazardous noise exposure had an immediate effect on hearing, not a delayed, progressive, or cumulative effect.  The examiner opined that the Veteran's tinnitus was not caused by or a result of military acoustic trauma, stating that aging, non-organic hearing loss, long-term occupational noise exposure, recreational noise exposure, high blood pressure, use of potentially ototoxic medication, and caffeine intake may have contributed to tinnitus.  The examiner then stated that he could not determine the etiology of the Veteran's tinnitus without resorting to mere speculation, particularly given the poor reliability of responses and likely non-organic hearing loss.

In a January 2010 notice of disagreement, the Veteran indicated exposure to 105 Howitzers in service.

A February 2011 private audiology examination report shows the Veteran's report of experiencing tinnitus on many occasions for several days following exposure to 105 howitzers.

In a May 2012 substantive appeal, the Veteran indicated tinnitus began in service.

At an April 2013 VA examination, as those test results were also unreliable, the examiner was again unable to provide an opinion without resorting to mere speculation.  Because of the Veteran's assignment to an artillery unit, in-service noise exposure is conceded.  While the Board appreciates the examiner's opinion in the July 2009 examination report that the Veteran's tinnitus is not related to in-service noise exposure, the examiner also stated that he could not determine the etiology of the Veteran's tinnitus without resorting to mere speculation.  In the April 2013 report, that same examiner stated he was unable to provide an opinion without resorting to mere speculation.  Thus, the medical evidence of record is unclear as to whether the Veteran's tinnitus is related to in-service noise exposure.  As ringing of the ears is observable to the lay person, the Veteran's statements regarding time of onset are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  In that regard, his statements, particularly those made during the February 2011 private audiology examination and in the substantive appeal, indicate that tinnitus began in service and has continued to the present.  The Board finds those statements credible and persuasive evidence.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Regrettably, further development is needed on the claim for service connection for hearing loss.

During a July 2009 VA examination, the Veteran reported hearing loss began about a year prior.  He reported service in an artillery unit with exposure to 105 howitzers and bomb sounds during basic training without the use of hearing protection, post-service civilian railroad work with noise exposure for over 31 years with hearing protection, and recreational farming with noise exposure to tractors with hearing protection.  The examiner noted that the Veteran had high blood pressure for which he took hydrochlorothiazide, a potentially ototoxic medication, and drank coffee daily.  Due to the unavailability of the service medical records and unreliable test results, the examiner was unable to provide an opinion on whether the hearing loss was due to in-service noise exposure without resorting to mere speculation.  

A February 2011 private audiology examination report contains an audiogram showing bilateral hearing loss with good test reliability noted and an opinion that the Veteran's hearing loss was due to in-service noise exposure based on a history of being a gunner in the Army for two years and experiencing tinnitus on many occasions for several days following exposure to 105 howitzers. 

In a May 2012 substantive appeal, the Veteran indicated hearing loss began in service.

At an April 2013 VA examination, the test results were unreliable, and the examiner was again unable to provide an opinion without resorting to mere speculation.  

The Board notes that in-service noise exposure has been conceded in this case.  The Board also notes that the Veteran is competent to state he has had decreased hearing since active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose hearing loss to an extent recognized as a disability for VA purposes.  

While the Veteran has been provided two VA examinations, the examiner has been unable to provide an opinion on the etiology of the hearing loss without resorting to mere speculation.  While a private audiologist has opined that the Veteran's hearing loss is due to in-service noise exposure, that examiner did not provide any rationale and does not appear to have considered the other possible causes of hearing loss discussed by the VA examiner.  Thus, it is unclear whether she considered the Veteran's history of civilian railroad work with noise exposure for over 31 years, recreational farming with noise exposure to tractors, or use of hydrochlorothiazide, a potentially ototoxic medication.

The record remains unclear whether the Veteran's hearing loss began in service or is causally related to conceded in-service noise exposure.  Thus, the Veteran should be provided a VA examination to obtain an opinion on the matter.  

Prior to the examination, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his hearing loss and any adequately identified records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for hearing loss.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner is advised that noise exposure in an artillery unit in service has been conceded.  The examiner should consider the February 2011 private audiology examination report and any supplemental information obtained on remand.  The examiner should also consider the private audiologist opinion.  The examiner should also consider the statements by the Veteran regarding disability onset and symptomatology since active service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss had its onset in service or is causally related to noise exposure in service.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


